Name: Commission Regulation (EEC) No 3428/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of category No 37 (order No 40.0370) originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/30 Official Journal of the European Communities 29 . 11 . 90 COMMISSION REGULATION (EEC) No 3428/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of category No 37 (order No 40.0370) originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of the products of category No 37 (order No 40.0370) originating in Pakistan, the relevant ceiling amounts to 368 tonnes ; whereas that ceiling was reached on 30 August 1990 by charges of imports into the Community of the products in question originating in Pakistan, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, HAS ADOPTED THIS REGULATION : Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Article 1 As from 2 December 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established on imports into the Community of the following products, originating in Pakistan : Order No Category (unit) CN code Description 40.0370 37 (tonnes) 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 Woven fabrics of artificial staple fibres ') OJ No L 383, 30. 12. 1989, p. 45. No L 330/3129 . 11 . 90 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission